t c no united_states tax_court michael v severo and georgina c severo petitioners v commissioner of internal revenue respondent docket no 6346-06l filed date with the late filing of their joint federal_income_tax return petitioners failed to pay most of the dollar_figure taxes reported due in petitioners filed a bankruptcy petition in petitioners received a bankruptcy discharge order in respondent levied against petitioners’ dollar_figure california income_tax refund and notified petitioners of their appeal rights with regard thereto petitioners did not file an appeal in respondent mailed to petitioners a notice_of_federal_tax_lien filing nftl and a notice of intent to make a second levy petitioners requested an appeals_office collection hearing relating both to respondent’s nftl and to respondent’s notice of intent to make a second levy in which petitioners claimed that the bankruptcy discharge order and the expiration of the collection_period of limitations precluded respondent from collecting petitioners’ outstanding federal income taxes after a hearing was held respondent mailed to petitioners an adverse notice_of_determination relating to the nftl and an adverse decision letter relating to the notice of intent to make a second levy held we have no jurisdiction over respondent’s decision letter relating to respondent’s notice of intent to make a second levy and the court will dismiss sua sponte all issues relating thereto 116_tc_255 held further under u s c sec a a petitioners’ outstanding federal income taxes were not discharged by the bankruptcy discharge order held further with regard to the facts involved in this case sec_6503 i r c not sec_6503 i r c controls and suspends the running of the collection_period of limitations from the date petitioners’ bankruptcy petition was filed to a date months after the bankruptcy court issued its order of discharge accordingly the period of limitations for collecting petitioners’ outstanding federal income taxes had not expired at the time petitioners requested an appeals_office hearing 172_f3d_1099 9th cir followed michael v severo for petitioners gavin l greene for respondent opinion swift judge this matter is before us in this collection action under rule on the parties’ cross-motions for summary_judgment as to both respondent’s notice_of_federal_tax_lien filing nftl and respondent’s notice of intent to make a second levy unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the issues for decision on the parties’ cross-motions for summary_judgment relating solely to respondent’s nftl are whether petitioners’ outstanding federal income taxes were discharged in a bankruptcy proceeding and if not whether the period of limitations relating to the collection of petitioners’ outstanding federal income taxes had expired at the time petitioners requested their appeals_office collection hearing background at the time the petition was filed petitioners resided in arcadia california with the late filing on date of petitioners’ joint federal_income_tax return which after extensions was due to be filed with respondent on date petitioners did not pay most of the dollar_figure taxes reported due thereon petitioners requested two extensions to file their joint federal_income_tax return and submitted with their first extension request a payment in the approximate amount of dollar_figure the parties have stipulated that respondent granted petitioners’ requested extensions and that petitioners’ federal_income_tax return after extensions was due to be filed on date although sec_7502 treats timely mailed tax returns meeting certain requirements as timely filed the parties have stipulated that petitioners’ federal_income_tax return was late filed with respondent on date on date respondent assessed against petitioners for the dollar_figure that petitioners reported due on their federal_income_tax return plus penalties of dollar_figure for failure to pay estimated_tax and dollar_figure for failure_to_pay_tax on date within years of the date on which petitioners’ federal_income_tax return was due including extensions that had been granted but more than years after petitioners actually filed their federal_income_tax return petitioners filed a chapter bankruptcy petition which the bankruptcy court later converted to a chapter bankruptcy proceeding at the time petitioners filed their bankruptcy petition because respondent had not yet filed an nftl petitioners’ outstanding federal income taxes represented unsecured debt of petitioners owed to respondent sec_6323 on date in petitioners’ chapter bankruptcy proceeding the first creditors’ meeting was held and on date a bankruptcy court order was issued discharging petitioners of certain unspecified debts on date respondent levied against and received petitioners’ dollar_figure claimed california income_tax refund mailed to petitioners notice thereof and applied the dollar_figure received against petitioners’ outstanding federal income taxes respondent’s levy notice explained petitioners’ right to request an appeals_office collection hearing relating to the levy on petitioners’ california income_tax refund but petitioners did not request a hearing over the years petitioners apparently made substantial payments on their federal income taxes but petitioners’ payments have not fully satisfied petitioners’ federal income taxes on date respondent mailed to petitioners a notice of intent to make a second levy on petitioners’ property relating to petitioners’ outstanding federal income taxes and on date respondent mailed to petitioners an nftl respondent’s notice of intent to make a second levy on petitioners’ property did not give petitioners another right to request an appeals_office collection hearing relating to respondent’s second levy respondent’s nftl explained petitioners’ right to request an appeals_office collection hearing relating to the tax_lien_filing on or about date petitioners requested an appeals_office hearing relating both to respondent’s date second levy notice and to respondent’s date nftl the record herein does not indicate the exact amount still outstanding on petitioners’ federal income taxes respondent granted petitioners a sec_6320 appeals_office hearing relating to the nftl because however petitioners in november of already had had an opportunity to request an appeals_office collection hearing relating to respondent’s levy on petitioners’ california income_tax refund respondent granted to petitioners only an equivalent_hearing relating to respondent’s date second levy notice on date respondent’s appeals_office mailed to petitioners a decision letter sustaining respondent’s date levy notice and a notice_of_determination sustaining respondent’s date nftl discussion generally no appeal to this court lies with regard to respondent’s decision letters relating to equivalent hearings rule 116_tc_255 sec_301_6330-1 q a-i5 proced admin regs the court will dismiss sua sponte for lack of jurisdiction all issues herein relating to the appeals_office equivalent_hearing that was held and to respondent’s decision letter relating to respondent’s date levy notice 123_tc_1 affd 412_f3d_819 7th cir we decide respondent’s and petitioners’ cross-motions for summary_judgment only as they relate to respondent’s date nftl when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir the parties dispute no material facts bankruptcy discharge we have jurisdiction to decide whether petitioners’ federal income taxes were discharged in bankruptcy 120_tc_114 the filing of a bankruptcy petition creates an entity referred to as the bankruptcy_estate which generally includes legal and equitable property interests and assets that are owned by a debtor in bankruptcy at the time a bankruptcy petition is filed u s c sec_541 in a chapter bankruptcy proceeding property included in a bankruptcy_estate generally will be liquidated to pay creditors of the debtor in bankruptcy however not all property or assets included in a bankruptcy_estate may be available for liquidation to satisfy creditors’ claims a debtor in bankruptcy may be generally because petitioners filed their bankruptcy petition on date references herein to provisions of the bankruptcy code relate to the bankruptcy code prior to the effective date of amendments made thereto by the bankruptcy reform act of publaw_103_394 108_stat_4106 that were effective for bankruptcies filed on and after date id sec_702 108_stat_4150 allowed to retain certain exempt_property ie property exempt from creditors’ claims bankruptcy code sec_522 property owned by a debtor in bankruptcy prior to filing a bankruptcy petition is referred to as a prepetition asset property acquired by a debtor in bankruptcy after filing a bankruptcy petition is referred to as a postpetition asset generally postpetition assets are not part of a bankruptcy_estate 228_us_474 in a chapter bankruptcy proceeding generally a debtor in bankruptcy is ordered to meet with creditors bankruptcy code sec_341 fed r bankr p in this meeting creditors have an opportunity to request from the debtor in bankruptcy information regarding the property of the debtor in bankruptcy bankruptcy code sec fed r bankr p b although this meeting frequently is referred to as the first creditors’ meeting in a chapter bankruptcy proceeding it often will be the only creditors’ meeting creditors who wish to object to the discharge of a debtor in bankruptcy from particular debts generally must file an objection with the bankruptcy court no later than days after the first creditors’ meeting fed r bankr p c generally absent objection from creditors the bankruptcy court will issue to a chapter debtor in bankruptcy a discharge order soon after expiration of the 60-day period for objection fed r bankr p c under bankruptcy code section a not all debts may be discharged and often a discharge order of the bankruptcy court will not state which particular debts are discharged and which are not discharged see bankruptcy official form_18 discharge of debtor generally however if a discharge order is issued by the bankruptcy court in a chapter bankruptcy proceeding a debt will be discharged unless it is excepted from discharge herein the date bankruptcy court discharge order issued in petitioners’ favor did not state which of petitioners’ debts were to be treated as discharged and which of petitioners’ debts were to be treated as excepted from discharge whether a liability of a debtor in bankruptcy to pay federal income taxes is discharged by a chapter bankruptcy court discharge order does not depend on whether the particular discharge order expressly states that the tax_liability is discharged but rather depends on whether the particular federal income taxes owed to respondent are to be excepted from discharge in u s c bankruptcy code sec_522 and excepted and exempt are used as terms of art generally excepted refers to debts of the debtor in bankruptcy that are subject_to creditor claims and not discharged under the provisions of the bankruptcy code whereas exempt refers to property included in the bankruptcy_estate but not subject_to creditors’ claims under the provisions of the bankruptcy code see bankruptcy code sec b woods v commissioner tcmemo_2006_38 generally under bankruptcy code section a a tax_liabilities of a debtor in bankruptcy that qualify as priority claims under bankruptcy code sec_507 will be excepted from discharge and will remain liabilities of the debtor in bankruptcy after the bankruptcy proceeding is concluded bankruptcy code section a a provides as follows exceptions to discharge a a discharge under section of this title does not discharge an individual debtor from any debt-- for a tax a of the kind and for the periods specified in section a of this title whether or not a claim for such tax was filed or allowed under the cross-referenced bankruptcy code sec_507 federal income taxes are to be treated as priority claims and therefore under bankruptcy code section a a as excepted from discharge where they relate to a tax_year of a debtor in bankruptcy which ended on or before the date the related bankruptcy petition was filed and where the federal_income_tax return for the year was due to be filed with respondent with extensions within the 3-year lookback period immediately before the filing of the bankruptcy petition bankruptcy code sec_507 provides as follows sec_507 priorities a the following expenses and claims have priority in the following order seventh allowed unsecured claims of governmental units only to the extent that such claims are for-- a a tax on or measured by income or gross receipts-- i for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition because petitioners’ tax_year ended on date--before petitioners filed their bankruptcy petition on date--and because petitioners’ joint federal_income_tax return was due to be filed on date--within the 3-year lookback period before the date on which petitioners’ bankruptcy petition was filed ie date to date is less than years --petitioners’ outstanding federal income taxes qualify under bankruptcy code sec_507 as a priority claim in favor of respondent bankruptcy code sec_507 applies to unsecured claims of creditors at the time petitioners filed their bankruptcy petition respondent’s federal_income_tax lien nftl continued accordingly under bankruptcy code section a a petitioners’ outstanding federal income taxes were excepted from discharge ie were not discharged by the date bankruptcy court discharge order that was issued in favor of petitioners in re smith bankr bankr w d ky affd bankr w d ky cf 535_us_43 involving a different question concerning the relationship between a chapter bankruptcy proceeding and a subsequent chapter bankruptcy proceeding and holding that the 3-year lookback period of bankruptcy code sec_507 was tolled during the chapter proceeding richardson v commissioner tcmemo_2003_154 following young v united_states supra petitioners mistakenly rely on in re doss bankr bankr e d ark and petitioners argue that certain limitations applicable to a different exception to discharge relating to late-filed returns filed with respondent within a year lookback period before the bankruptcy petition was filed are applicable and that thereunder we should treat petitioners’ federal income taxes as not excepted from discharge see bankruptcy code sec a b ii continued relating to petitioners’ outstanding federal income taxes had not yet been filed and petitioners’ liability therefor constituted an unsecured debt owed to respondent in in re doss however involving several years the bankruptcy court treated as excepted from discharge ie as not discharged under bankruptcy code section a a a year factually similar to petitioners’ federal income taxes ie a year for which the return was due within the 3-year lookback period before the bankruptcy petition was filed in re doss supra pincite the bankruptcy court’s treatment in in re doss of other years factually not similar to petitioners’ federal income taxes as not excepted from discharge ie as discharged is inapposite to petitioners’ federal income taxes herein thus contrary to petitioners’ argument with regard to petitioners’ federal income taxes in re doss explicitly supports our conclusion herein that petitioners’ federal income taxes were excepted from discharge petitioners argue that a debtor in bankruptcy may avoid the exception from discharge under bankruptcy code section a a as well as the exception from discharge under bankruptcy code section a b ii simply by filing a we note that the bankruptcy court’s holding in in re doss bankr bankr e d ark with regard to other years factually not similar to petitioners’ tax_year has been criticized by the u s court_of_appeals for the ninth circuit and other courts see eg vitaliano v cal franchise tax bd bankr b a p 9th cir in re daniel v united_states bankr bankr s d ga crist v united_states bankr bankr n d iowa federal_income_tax return late and not within the 2-year lookback period before the bankruptcy petition is filed however where the federal_income_tax return in question was due within the 3-year lookback period before the bankruptcy was filed the tax for the year clearly qualifies under bankruptcy code sec_507 as a priority claim and correspondingly clearly qualifies under bankruptcy code section a a for exception from discharge petitioners in effect argue that bankruptcy code section a b ii sets forth a narrower exception from discharge than the exception set forth in bankruptcy code section a a petitioners fail to understand that the statutory provisions for exception from discharge set forth in bankruptcy code section a are set forth in the disjunctive and delineate increasingly broader exceptions from discharge for increasingly more egregious taxpayer behavior bankruptcy code sec a sets forth four different disjunctive provisions for exception from discharge any one of which will disqualify taxes from bankruptcy discharge as follows taxes for which a return was due within a 3-year period lookback before the date the bankruptcy petition was filed bankruptcy code sec a a cross-referencing bankruptcy code sec_507 taxes for which a return generally was due earlier than the 3-year lookback period before the date the bankruptcy petition was filed but for which a return was filed late and within a 2-year lookback period before the bankruptcy petition was filed bankruptcy code sec a b ii taxes for which a return was never filed bankruptcy code sec a b i or taxes for which a fraudulent return was filed or with respect to which a debtor in continued we reiterate our conclusion that under bankruptcy code section a a petitioners’ federal income taxes herein were excepted from discharge ie were not discharged collection_period of limitations in petitioners’ appeals_office hearing and before us petitioners claim that the collection_period of limitations expired before respondent’s nftl was mailed to them and therefore that respondent’s nftl was unenforceable and should be withdrawn and the underlying tax_lien should be released see sec_6322 sec_6325 and sec_6326 respondent does not argue that we should treat the collection_period of limitations issue petitioners raise as a challenge to the underlying tax_liability and as an issue precluded under sec_6330 rather respondent addresses substantively and extensively petitioners’ period of limitations claim and asks us to decide this issue on the merits generally the period of limitations for collection of assessed federal income taxes begins on the date taxes are assessed and ends years thereafter sec_6502 however under bankruptcy code sec_362 the filing of a bankruptcy petition creates a temporary injunction against continued bankruptcy willfully attempted to evade or defeat tax bankruptcy code sec a c see 117_tc_127 collection by third parties including respondent of most types of claims that arose before the commencement of the bankruptcy proceeding including federal income taxes against a debtor in bankruptcy this temporary injunction against collection is commonly referred to as the automatic_stay under bankruptcy code sec_362 the automatic_stay remains in effect with regard to in rem actions against property of a debtor in bankruptcy until the property is no longer part of a bankruptcy_estate also under bankruptcy code sec_362 the automatic_stay remains in effect and prevents other collection efforts against a debtor in bankruptcy until the related bankruptcy proceeding is closed dismissed or until a discharge order is issued or denied in its discretion a bankruptcy court may grant to creditors earlier relief from the automatic_stay bankruptcy code sec_362 accordingly because of the above automatic_stay provided by the bankruptcy code under subsections b and h of sec_6503 the 10-year collection_period of limitations relating to federal taxes owed by a debtor in bankruptcy is suspended generally during part or all of a bankruptcy proceeding the collection_period of limitations also is suspended while an appeals_office collection hearing and related litigation such as that involved in the instant action are pending sec_6320 sec_6330 sec_6503 provides that the collection_period of limitations is suspended for the period of time in which a taxpayer’s assets are in the custody or control of any court plus an additional months sec_6503 provides as follows sec_6503 suspension of running of period of limitation b assets of taxpayer in control or custody of court --the period of limitations on collection after assessment prescribed in sec_6502 shall be suspended for the period the assets of the taxpayer are in the control or custody of the court in any proceeding before any court of the united_states or of any state or of the district of columbia and for months thereafter in 525_f2d_1108 9th cir the u s court_of_appeals for the ninth circuit interpreted the above language ie to have assets in the control or custody of a court and held that under sec_6503 the 10-year federal_income_tax collection_period of limitations is suspended from the date a bankruptcy petition is filed only until months after the first creditors’ meeting and for an additional months see also 698_f2d_394 9th cir dollar_figure we note that other united_states courts of appeals and district courts have construed sec_6503 differently from the opinion of the u s court_of_appeals for the ninth circuit in 525_f2d_1108 9th cir and 698_f2d_394 9th cir see 459_f2d_1085 5th cir continued applying the above mcauley interpretation of sec_6503 to petitioners’ outstanding federal income taxes as petitioners herein request us to do the collection_period of limitations relating to petitioners’ outstanding federal income taxes was suspended for approximately years--from the date petitioners filed their bankruptcy petition on date to a date year after the date first creditors’ meeting or until date in other words the automatic_stay under bankruptcy code sec_362 would end months after the date first creditors’ meeting was held and the sec_6503 suspension on the collection_period of limitations would end months thereafter thus under the mcauley interpretation of sec_6503 petitioners’ outstanding federal income taxes would be uncollectible ie the 10-year collection_period of limitations would have expired long before respondent’s nftl and petitioners’ subsequent request for an appeals_office collection hearing however sec_6503 provides more specifically that the 10-year collection_period of limitations on federal income continued under sec_6503 assets were deemed to be in control of the bankruptcy court until the date of discharge united_states v levasseur aftr 2d ustc par d vt under sec_6503 assets were deemed to be in control of the bankruptcy court until the date of discharge united_states v malkin 317_fsupp_612 e d n y under sec_6503 assets were deemed to be in control of the bankruptcy court until the bankruptcy proceeding is closed taxes also is suspended for the period of time that respondent is prevented from collecting taxes by reason of a pending bankruptcy proceeding plus months sec_6503 provides as follows sec_6503 suspension of running of period of limitation h cases under title of the united_states_code -- the running of the period of limitations provided in sec_6501 or sec_6502 on the making of assessments or collection shall in a case under title of the united_states_code referring to a court action including a chapter bankruptcy proceeding brought under the bankruptcy code be suspended for the period during which the secretary is prohibited by reason of such case from making the assessment or from collecting and-- for assessment for days thereafter and for collection months thereafter the court_of_appeals in 172_f3d_1099 9th cir stated that under bankruptcy code sec_362 the automatic_stay in a chapter bankruptcy proceeding generally will not end until the issuance by the bankruptcy court of a discharge order and therefore that the suspension of the collection_period of limitations under sec_6503 will not end until issuance by the bankruptcy court of a discharge order plus an additional monthsdollar_figure applying sec_6503 to petitioners’ federal income taxes the collection_period of limitations relating to petitioners’ federal income taxes was suspended for approximately years--from the date that petitioners filed their bankruptcy petition on date to approximately date the date the bankruptcy court’s discharge order was issued plus an additional months or until approximately date as of date the collection_period of limitations applicable to petitioners’ federal income taxes would have had more than years left to run and would not have expired until after date thus under sec_6503 the collection_period of limitations relating to petitioners’ federal income taxes would not have expired before respondent’s date nftl and before petitioners on date filed their request for an appeals_office collection hearingdollar_figure 172_f3d_1099 9th cir involved the immediate predecessor to sec_6503 namely sec_6503 which contained language identical to the current version of sec_6503 the 10-year or big_number day collection_period of limitations began to run for petitioners’ federal income taxes on the date of respondent’s assessment--date from date to date the date petitioners’ bankruptcy petition was filed represents big_number days thus after petitioners filed their bankruptcy petition big_number days continued however in mcauley v united_states f 2d pincite the u s court_of_appeals for the ninth circuit also held that where sec_6503 and a predecessor of subsection h both may apply subsection b controls and therefore that the collection_period of limitations will be suspended from the date a bankruptcy petition was filed until months after the first creditors’ meeting and for an additional months mcauley v united_states supradollar_figure in mcauley the court_of_appeals specifically rejected the government’s argument that the collection_period of limitation sec_12 continued remained on the collection_period of limitations big_number less equals big_number the collection_period of limitations was then suspended until at least date ie until the date date of discharge plus an additional months from date to date represents big_number days thus after respondent’s date nftl filing the 10-year collection_period of limitations applicable to petitioners’ federal income taxes still had approximately days to run big_number less big_number equal sec_59 the collection_period of limitations then ran for an additional days until date when petitioners requested their appeals_office collection hearing the 10-year collection_period of limitations has remained suspended ever since date and once this action is final will have approximately days remaining less equal sec_52 plus another days see sec_6320 and sec_6330 before it expires 525_f2d_1108 9th cir construed an earlier version of sec_6503 the predecessor to sec_6503 sec_6503 was in effect for bankruptcies commenced prior to date bankruptcy_tax_act_of_1980 publaw_96_589 secs a e 94_stat_3389 on date congress amended sec_6503 so that the language of sec_6503 became substantially identical to current sec_6503 see also omnibus budget reconciliation act of publaw_101_508 sec c a 104_stat_1388 would be suspended from a bankruptcy petition filing_date until close of the bankruptcy proceeding stating that such a rule is capable of staying the period of limitations for unjustifiably long periods mcauley v united_states supra pincite although mcauley has not been overruled language of former sec_6503 that the court_of_appeals in mcauley relied on does not appear in the current version of sec_6503dollar_figure as indicated supra pp more recently the court_of_appeals without mentioning mcauley has acknowledged generally the language of sec_6503 relied on by the u s court_of_appeals for the ninth circuit in mcauley v united_states f 2d pincite did not provide its own independent suspension of the collection_period of limitations rather former sec_6503 cross-referenced other code sections the language of sec_6503 that was construed in mcauley provided as follows sec_6503 suspension of running of period of limitation i cross references -- for suspension in case of-- bankruptcy and receiverships see subch b of ch subch b of ch comprised sec_6871 sec_6872 and sec_6873 as the above language indicates sec_6503 as applicable in mcauley incorporated sec_6503 only via a circuitous reference cross-referencing sec_6871 sec_6872 and sec_6873 sec_6873 in turn referenced sec_6503 for the period during which the running of the collection_period of limitations was suspended that the period of limitations on collection_of_taxes is suspended under sec_6503 from a bankruptcy petition filing_date until months after the end of the automatic_stay richmond v united_states f 3d pincite see also 14_f3d_32 9th cir 5_f3d_423 n 9th cir we previously have not expressly decided whether sec_6503 or sec_6503 controls the suspension of the running of the collection_period of limitations in a bankruptcy proceeding however we repeatedly have applied sec_6503 without any limitation thereon imposed by sec_6503 see ogonoski v commissioner tcmemo_2004_52 n smith v commissioner tcmemo_2003_205 estate of johnson v commissioner tcmemo_1999_284 n provost v commissioner tcmemo_1999_178 each stating that the collection_period of limitations was suspended per sec_6503 because sec_6503 refers only generally to a court_proceeding and because sec_6503 refers specifically to a bankruptcy proceeding we conclude that sec_6503 is applicable to a situation involving bankruptcy and is not limited by sec_6503dollar_figure we acknowledge that there may be instances where sec_6503 may actually provide a longer suspension of the 10-year collection_period of limitations than is provided by sec_6503 we do not intend to suggest that in that instance sec continued petitioners also contend that their bankruptcy constituted a no-asset bankruptcy and that even if sec_6503 generally were to control the collection_period of limitations in the context of a bankruptcy proceeding under mcauley v united_states supra the period of limitations should not be suspended in a no-asset bankruptcy in mcauley the court_of_appeals for the ninth circuit did suggest in dicta and in a footnote that if a bankruptcy_estate contained no assets the collection_period of limitations during a bankruptcy proceeding might not be suspended at all id pincite n in 625_f2d_328 9th cir the taxpayers relied on the above-cited footnote in mcauley and argued that the collection_period of limitations was not suspended during their bankruptcy proceeding because their bankruptcy_estate consisted solely of exempt assets in holding for the united_states the court_of_appeals for the ninth circuit in turner clarified that the referenced footnote in mcauley referred only to a bankruptcy without any assets exempt or nonexempt united_states v turner supra pincite continued h might be treated as the controlling provision and limit a suspension of the collection_period of limitations under sec_6503 petitioners herein have presented no facts to support a finding that their bankruptcy_estate contained no assets we need not consider a no-asset bankruptcy situation further in sec_6503 unlike sec_6503 there is no reference to assets nor reason to infer that thereunder the suspension of the limitations_period lasts only as long as there are assets of the taxpayer in the control of the court lastly petitioners argue that sec_6503 did not suspend the collection_period of limitations as to petitioners’ postpetition assets and petitioners argue that as to their postpetition assets the 10-year collection_period of limitations expired before respondent’s nftl and before petitioners requested their appeals_office collection hearing however the automatic_stay prevented respondent during the bankruptcy proceeding from collecting any of petitioners’ assets bankruptcy code sec_362 see also 124_tc_36 therefore the collection_period of limitations was suspended even as to petitioners’ postpetition assets for the reasons stated this court sua sponte will dismiss for lack of jurisdiction all issues pertaining to respondent’s notice_of_levy we shall deny petitioners’ motion for summary_judgment and we shall grant respondent’s motion for summary_judgment relating to respondent’s nftldollar_figure an appropriate order and decision will be entered we also shall dismiss as moot petitioners’ and respondent’s motions for summary_judgment to the extent they relate to respondent’s notice_of_levy
